            Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 1 of 36



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, STATE OF
  CALIFORNIA, STATE OF
  CONNECTICUT, STATE OF
  DELAWARE, DISTRICT OF
  COLUMBIA, STATE OF MAINE,                          CIVIL ACTION NO.
  STATE OF NEW MEXICO, AND
  STATE OF OREGON,
                                                      COMPLAINT FOR DECLARATORY
                         Plaintiffs,                  AND INJUNCTIVE RELIEF

              v.

  UNITED STATES SECURITIES
  AND EXCHANGE COMMISSION;
  and WALTER “JAY” CLAYTON III,
  in his official capacity as Chairman of
  the United States Securities and
  Exchange Commission,

                         Defendants.



                                       INTRODUCTION

       1.      This lawsuit challenges a final regulation issued by the Securities and Exchange

Commission that undermines critical consumer protections for retail investors, increases

confusion about the standards of conduct that apply when investors receive recommendations

and advice from broker-dealers or investment advisers, makes it easier for brokers to market

themselves as trusted advisers (while nonetheless permitting them to engage in harmful conflicts

of interest that siphon investors’ hard-earned savings), and contradicts Congress’s express

direction. Regulation Best Interest: The Broker-Dealer Standard of Conduct, 84 Fed. Reg.

33,318 (July 12, 2019) (the “Final Rule”).




                                                1
            Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 2 of 36



       2.      Retail investors—individuals who invest their money for family and household

needs—seek advice from financial professionals like broker-dealers and investment advisers to

help them plan for their families’ financial future, manage their finances, and achieve a secure

retirement.

       3.      The statutory and regulatory frameworks that govern the advice retail customers

receive vary widely between broker-dealers and investment advisers. With regard to the

applicable standards of conduct, investment advisers are fiduciaries who must act in their clients’

best interests and are subject to duties of loyalty and care. Broker-dealers, by contrast, have

generally been subject under federal law only to a duty of fair dealing, which requires merely

that recommendations be “suitable” for a customer.

       4.      The Commission has long known that retail investors generally are not aware of

these different standards or their legal implications; and this investor confusion has been a source

of concern for both regulators and Congress. See U.S. Sec. & Exch. Comm’n, Study on

Investment Advisers & Broker-Dealers, at i, 101, 165-66 (Jan. 2011) (the “Section 913 Study”).

       5.      In 2010, Congress enacted the Dodd-Frank Wall Street Reform and Consumer

Protection Act (the “Dodd-Frank Act”), which in relevant part directed the Securities and

Exchange Commission (the “Commission” or the “SEC”) to complete a report to study the

effectiveness of the existing standards of conduct for broker-dealers and investment advisers

when providing advice to retail customers, and make recommendations regarding whether

regulatory changes were needed to strengthen the existing standards of conduct. Dodd-Frank

Act §§ 913(b)-(d), Pub. L. No. 111-203, 124 Stat. 1376, 1824-27 (July 21, 2010).

       6.      Congress then directed that the Commission consider the results of the study and,

in a section expressly entitled “Authority to Establish a Fiduciary Duty for Brokers and Dealers,”



                                                 2
             Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 3 of 36



authorized the Commission to promulgate rules (a) harmonizing the standards of conduct that

apply to broker-dealers and investment advisers, and (b) providing that “the standard of conduct

for all brokers, dealers, and investment advisers, when providing personalized investment advice

about securities to retail customers . . . , shall be to act in the best interest of the customer without

regard to the financial or other interest of the broker, dealer, or investment adviser providing the

advice.” Dodd-Frank Act §§ 913(g)(1), (g)(2), 124 Stat. at 1828-29.

        7.       Contrary to this delegation of authority, however—and despite the published

recommendations of the Commission’s own expert staff—the Final Rule neither harmonizes the

standards of conduct between broker-dealers and investment advisers, nor requires broker-

dealers to act in their customers’ best interests “without regard to” the broker’s own financial

interests. Id.

        8.       Plaintiffs the State of New York, State of California, State of Connecticut, State

of Delaware, District of Columbia, State of Maine, State of New Mexico, and State of Oregon,

(the “Plaintiffs”) bring this action to challenge the validity of the Final Rule. The Commission’s

disregard for Congress’s directives in the Dodd-Frank Act will harm Plaintiffs and their

residents. Among the harms they will suffer, Plaintiffs will lose revenue from the taxable

portions of distributions from their residents’ investment and retirement accounts that are worth

less because of expensive conflicts of interest in investment advice; Plaintiffs will bear a greater

financial burden to assist retirees and others whose savings are insufficient to meet their needs

due to conflicted investment advice; and the regulation will harm Plaintiffs’ strong quasi-

sovereign interest in protecting the economic well-being of their residents.

        9.       Plaintiffs therefore bring this action to vacate the Final Rule and permanently

enjoin its implementation because it exceeds and is contrary to Defendants’ statutory authority in



                                                   3
            Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 4 of 36



violation of the Administrative Procedure Act (“APA”), 5 U.S.C. § 706(2)(C); and is arbitrary,

capricious, an abuse of discretion, and otherwise not in accordance with law under the APA, 5

U.S.C. § 706(2)(A).

                                  JURISDICTION AND VENUE

        10.     The Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

2201(a). Jurisdiction is also proper under the judicial review provisions of the Administrative

Procedure Act, 5 U.S.C. § 702.

        11.     Declaratory and injunctive relief is sought as authorized in 28 U.S.C. §§ 2201 and

2202.

        12.     Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b)(2) and (e)(1).

Defendants are United States agencies or officers sued in their official capacities. Plaintiff the

State of New York is a resident of this judicial district, and a substantial part of the events or

omissions giving rise to this Complaint occurred and are continuing to occur within the Southern

District of New York.

                                               PARTIES

        13.     Plaintiff the State of New York, represented by and through its Attorney General,

is a sovereign state of the United States of America. The Attorney General is New York State’s

chief law enforcement officer and is authorized to pursue this action pursuant to N.Y. Executive

Law § 63.

        14.     Plaintiff the State of California is a sovereign state of the United States of

America. California brings this action by and through Attorney General Xavier Becerra. The

Attorney General is the chief law officer of California (Cal. Const., art. V, § 13), and is

authorized to file civil suits that either directly involve the State’s rights and interests or that are

deemed necessary by the Attorney General to protect public rights and interests. Cal. Gov. Code

                                                    4
           Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 5 of 36



§§ 12600-12; Pierce v. Superior Court, 1 Cal. 2d 759, 761-62 (1934). California brings this

action pursuant to the Attorney General’s independent constitutional, statutory, and common law

authority to file suit and obtain relief on behalf of the State.

        15.     Plaintiff the State of Connecticut, represented by and through its Attorney

General, is a sovereign state of the United States of America. The Attorney General is

authorized to pursue this action pursuant to Conn. Gen. Stat. § 3-125.

        16.     Plaintiff the State of Delaware is a sovereign state in the United States of

America. Delaware brings this action by and through its Attorney General Kathleen Jennings.

The Attorney General is the chief law enforcement officer of the State of Delaware, Del. Const.,

art. III, and has the authority to file civil actions in order to protect public rights and interests. 29

Del. C. § 2504.

        17.     Plaintiff the District of Columbia is a municipal corporation empowered to sue

and be sued, is the local government for the territory constituting the seat of the government for

the United States. The District brings this action through its chief legal officer, the Attorney

General for the District of Columbia. The Attorney General has general charge and conduct of

all legal business of the District and all suits initiated by and against the District and is

responsible for upholding the public interest. D.C. Code § 1-301.81(a)(1).

        18.     Plaintiff the State of Maine, represented by and through its Attorney General, is a

sovereign state of the United States of America. The Attorney General of Maine is a

constitutional officer with the authority to represent the State of Maine in all matters and serves

as its chief legal officer with general charge, supervision, and direction of the State’s legal

business. Me. Const. art. IX, Sec. 11; 5 M.R.S., §§ 191 et seq. The Attorney General’s powers

and duties include acting on behalf of the State and the people of Maine in the federal courts on



                                                   5
           Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 6 of 36



matters of public interest. The Attorney General has the authority to file suit to challenge action

by the federal government that threatens the public interest and welfare of Maine residents as a

matter of constitutional, statutory, and common law authority. According to census data, Maine

has the oldest population by median age (44.6) of any state in the country, and has a significant

and growing population of aging investors who stand to be particularly injured by persistent

conflicts of interest in retirement investment advice.

        19.     Plaintiff the State of New Mexico is a sovereign state in the United States of

America. New Mexico brings this action by and through its Attorney General, Hector Balderas.

Attorney General Balderas has the authority to prosecute “all actions and proceedings . . . in

which the state may be a party or interested when, in his judgment, the interest of the state

requires such action . . . .” N.M. Stat. § 8-5-2(B). Similarly, Attorney General Balderas is

permitted by New Mexico law to appear before federal courts “to represent and to be heard on

behalf of the state when, in his judgment, the public interest of the state requires such action

. . . .” N.M. Stat. § 8-5-2(J).

        20.     Plaintiff the State of Oregon, represented by and through its Attorney General,

Ellen F. Rosenblum, and State Treasurer, Tobias Read, is a sovereign state of the United States

of America. The Attorney General is Oregon’s chief law enforcement officer and is authorized

to pursue this action pursuant to Or. Rev. Stat. § 180.060. The State Treasurer has charge of all

moneys paid into the State Treasury pursuant to Or. Rev. Stat. § 178.050.

        21.     Plaintiffs are aggrieved by Defendants’ actions and have standing to bring this

action because the Final Rule harms Plaintiffs’ sovereign, quasi-sovereign, economic, and

proprietary interests, and will continue to cause injury unless and until the Final Rule is vacated.




                                                  6
             Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 7 of 36



        22.     Defendant SEC is an independent agency of the United States government, and is

an agency within the meaning of 5 U.S.C. § 552(f)(1). The SEC promulgated the Final Rule and

is responsible for its enforcement.

        23.     Defendant Walter “Jay” Clayton III is the Chairman of the SEC and is sued in his

official capacity.

                                        ALLEGATIONS

I.      Background.

        A.      The differing standards of conduct for broker-dealers and investment
                advisers.

        24.     Historically, investment advisers provided advice in positions of trust and

confidence, and brokers provided arms-length sales recommendations, and they were both

regulated accordingly. John J. Topoleski & Gary Shorter, Congressional Research Serv.,

Department of Labor’s 2016 Fiduciary Rule: Background and Issues 5-7 (July 3, 2017).

        25.     Over time, brokers’ roles blurred with advisers’ roles, with brokers increasingly

functioning as financial advisers without being regulated accordingly. This development has

created confusion and caused harm in the marketplace because investors rely on brokers’

recommendations as if those recommendations were trustworthy advice, when in fact they are

often highly-conflicted sales recommendations.

        26.     Investment advisers work with investors to “make significant financial decisions”

by helping them “evaluate their investment needs, plan for their future, develop and implement

investment strategies, and cope with the every-growing complexities of the financial markets.”

Section 913 Study at 6. Investment advisers are fiduciaries who owe investors “a duty of loyalty

and a duty of care (encompassing, among other things, a duty of suitability), with the duty of




                                                 7
           Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 8 of 36



loyalty requiring investment advisers to act in the best interest of clients and to avoid or disclose

conflicts.” Id. at 106.

         27.   Broker-dealers, on the other hand, have traditionally been viewed as

“intermediaries, [who] connect investors to investments” by offering a variety of brokerage

services, including making recommendations for the purchase or sale of securities, executing

brokerage transactions, and providing access to securities on a principal or agency basis. Section

913 Study at 8-10.

         28.   In contrast to investment advisers, broker-dealers have generally not been held to

a fiduciary standard under federal law, and, among other things, have no duty to monitor the

performance of investors’ accounts. Id. at 106; see also 84 Fed. Reg. at 33,321; Chamber of

Commerce of United States of Am. v. U.S. Dep’t of Labor, 885 F.3d 360, 373 (5th Cir. 2018)

(“[I]n law and the financial services industry, rendering ‘investment advice for a fee’ customarily

distinguished salespeople from investment advisers . . . .”).

         29.   These historical distinctions, however, have broken down over time. A 2008

research study commissioned by the SEC found blurred distinctions between the activities of

investment advisers and broker-dealers. Angela A. Hung et al., Investor and Industry

Perspectives on Investment Advisers and Broker-Dealers, RAND Institute for Civil Justice

(2008). The emergence of broker-dealers styling themselves as “financial advisers” or similar

titles, as well as discount brokers, fee-based brokerage programs, and online investment advisory

services have muddled the differences between investor advisers and broker-dealers. Id. at xix,

14-15.

         30.   In addition, “many financial services firms may offer both investment advisory

and broker dealer services,” which adds to investor confusion. Section 913 Study at 10, 12.



                                                  8
          Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 9 of 36



According to the Commission, more than two-thirds of customer accounts were held at firms that

were dually-registered as broker-dealers and investment advisers as of December 2017. Dual

registration raises the risk that customers will be further confused in situations where financial

professionals may be acting in different capacities for the same customer.

       31.      The lack of clear distinctions between investment advisers and broker-dealers has

left investors confused and at increased risk of being harmed as a result of the different level of

protections they receive based on the different accounts they have. According to the Section 913

Study, “there is robust recent evidence that many retail investors do not understand or are

confused by the different standards of care applicable to investment advisers and broker-

dealers. . . .” Id. at 94. The Section 913 Study concluded that “in light of this confusion and lack

of understanding, it is important that retail investors be protected uniformly when receiving

personalized investment advice or recommendations about securities regardless of whether they

choose to work with an investment adviser or a broker-dealer.” Id. at 101. The Section 913

Study concluded that the best way to accomplish that goal was to apply a uniform fiduciary

standard. Id.

       32.      The uniform fiduciary standard advocated by the Section 913 Study would protect

investors because it is higher than the suitability standard applicable to broker-dealers. Under

Financial Industry Regulatory Authority (“FINRA”) Rule 2111, a broker need only have a

reasonable basis to believe that a recommended transaction or investment strategy is suitable for

the customer, based on the customer’s investment profile. Furthermore, a broker can consider

his own interests when making a recommendation. Under this standard, for example, a broker is

permitted to recommend a higher-fee, lower-quality security that provides a higher commission

to the broker when lower-fee, higher-quality alternatives are readily available. In contrast,



                                                  9
          Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 10 of 36



because the fiduciary standard provided in Section 913(g) and recommended by the expert

Commission staff would prohibit a broker’s recommendation from being tainted by any

additional compensation a broker would stand to receive, a broker would not be permitted to

recommend the higher-fee, lower-quality security that provided the higher commission.

       B.      Congressional consideration of standards of conduct for brokers, dealers,
               and investment advisers during development of the Dodd-Frank Act.

       33.     During the drafting and enactment of the Dodd-Frank Act, Congress considered

the disparity that exists between the standards of conduct that apply to broker-dealers and

investment advisers.

       34.     On January 20, 2010, the U.S. House of Representatives passed H.R. 4173, the

House precursor to the Dodd-Frank Act. H.R. 4173, 111th Cong. (2010) (House version).

       35.     Section 7103 of the bill, titled “Establishment of a Fiduciary Duty for Brokers,

Dealers, and Investment Advisers, and Harmonization of Regulation,” required the SEC to write

rules establishing a fiduciary duty for broker-dealers (in place of the more lenient suitability

standard), and granted the SEC equal authority under the Securities Exchange Act of 1934

(“Exchange Act”) and the Investment Advisers Act of 1940 (“Advisers Act”) to prosecute

violations of these standards. See H.R. 4173, 111th Cong. § 7103(a)(1) (“the Commission shall

promulgate rules to provide that . . . the standard of conduct [for brokers and dealers] shall be the

same as the standard applicable to an investment adviser”); id. § 7103(b) (providing for

“harmonization” of enforcement powers).

       36.     According to the House Financial Services Committee Report accompanying the

bill, “Section 103 requires the SEC to write rules to establish a fiduciary duty for brokers and

dealers harmonizing the standard of conduct for brokers and dealers with that of investment




                                                 10
          Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 11 of 36



advisers when giving personalized investment advice about securities to retail customers.” H.R.

Rep. No. 111-687(I), at 73 (2010).

       37.     On May 20, 2010, the Senate passed an amended version of the House bill. 156

Cong. Rec. S4239-02, S4330.

       38.     The Senate version did not define the standard of conduct that the Commission

should apply to brokers or dealers when providing personalized investment advice to retail

customers.

       39.     Instead, the Senate bill directed the SEC to conduct a study to evaluate (1) the

effectiveness of existing legal or regulatory standards of care for brokers, dealers, and investment

advisers for providing personalized investment advice to retail customers, and (2) whether there

were legal or regulatory gaps in the protections for retail customers relating to the standards of

care for brokers, dealers, and investment advisers. H.R. 4173, 111th Cong. § 913 (2010) (as

amended by the Senate).

       40.     The Senate bill further provided that to the extent the study identified gaps or

overlap in the legal or regulatory standards under review, the Commission was authorized to

commence a rulemaking to address these gaps. Id.

       41.     The Senate bill grounded the SEC’s authority to promulgate any such regulation

on the Commission’s existing authority under the Exchange Act and Advisers Act. Id.

(authorizing the Commission to “commence a rulemaking . . . using its authority under” the

Exchange Act and Advisers Act).

       C.      The Dodd-Frank Act.

       42.     The Dodd-Frank Act was ultimately enacted in July 2010, and combined elements

of both the House and Senate approaches with respect to the Commission’s obligations regarding



                                                 11
          Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 12 of 36



the standards of conduct that apply to broker-dealers and investment advisers. Dodd-Frank Act

§ 913, 124 Stat. at 1824-30.

               1.      The requirement to study gaps in the regulatory regime.

       43.     As enacted, the Dodd-Frank Act directed the SEC to conduct a study of gaps in

the regulatory regime and to make recommendations regarding any changes necessary to

strengthen existing standards of conduct. Dodd-Frank Act §§ 913(b)-(d), 124 Stat. at 1824-27.

       44.     Section 913(b) of the Act provided that “[t]he Commission shall conduct a study

to evaluate “the effectiveness of existing legal or regulatory standards of care for brokers,

dealers, [and] investment advisers . . . for providing personalized investment advice and

recommendations about securities to retail customers,” and “whether there are legal or regulatory

gaps, shortcomings, or overlaps in legal or regulatory standards in the protection of retail

customers relating to the standards of care for brokers, dealers, [and] investment advisers . . . that

should be addressed by rule or statute.” Dodd-Frank Act § 913(b), 124 Stat. at 1824-25; see also

Dodd-Frank Act § 913(c), 124 Stat. at 1825-27.

       45.     Section 913(d) of the Act further directed the Commission to prepare a report of

the “findings, conclusions, and recommendations of the Commission from the study” required by

Section 913(b). Dodd-Frank Act § 913(d), 124 Stat. at 1827.

       46.     In addition, the Act directed that in any rulemaking “to address the legal or

regulatory standards of care for brokers, dealers, [and] investment advisers,” the Commission

was required to “consider the findings[,] conclusions, and recommendations of the study required

under” Section 913(b). Dodd-Frank Act § 913(f), 124 Stat. at 1827-28.




                                                 12
          Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 13 of 36



                2.      Delegation of rulemaking authority to establish a fiduciary duty for
                        brokers and dealers.

        47.     The Dodd-Frank Act also explicitly amended the Securities Exchange Act of

1934 and the Investment Advisers Act of 1940 to authorize the Commission to promulgate rules

regarding the standards of conduct for brokers, dealers, and investment advisers. See Dodd-

Frank Act § 913(g), 124 Stat. at 1828-29.

        48.     First, Section 913(g)(1) amended the Exchange Act and authorized the SEC to

harmonize the standards of conduct for broker-dealers and investment advisers, providing that:

“Notwithstanding any other provision of this Act or the Investment Advisers Act of 1940, the

Commission may promulgate rules to provide that, with respect to a broker or dealer, when

providing personalized investment advice about securities to a retail customer . . . , the standard

of conduct . . . shall be the same as the standard of conduct applicable to an investment adviser

under section 211 of the Investment Advisers Act of 1940.” Dodd-Frank Act § 913(g)(1), 124

Stat. at 1828 (codified at 15 U.S.C. § 78o(k)(1)).

        49.     Second, Section 913(g)(2) of the Dodd-Frank Act amended the Advisers Act to

explicitly set forth the allowable standard of conduct in any rulemaking, providing that the

Commission “may promulgate rules to provide that the standard of conduct for all brokers,

dealers, and investment advisers, when providing personalized investment advice about

securities to retail customers . . . , shall be to act in the best interest of the customer without

regard to the financial or other interest of the broker, dealer, or investment adviser providing the

advice.” Dodd-Frank Act § 913(g)(2), 124 Stat. at 1828-29 (codified at 15 U.S.C. § 80b-

11(g)(1)).




                                                   13
           Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 14 of 36



       50.     Third, Section 913(g)(2) of the Dodd-Frank Act further provided that the standard

for brokers and advisers under any rulemaking “shall be no less stringent than” the standard for

investment advisers under the Investment Advisers Act. Id.

       51.     The Dodd-Frank Act’s specific delegation to the Commission to regulate broker-

dealers who provide investment advice as fiduciaries was recognized by the Fifth Circuit in

Chamber of Commerce, 885 F.3d at 386. In that decision, the court vacated and set aside the

Department of Labor’s fiduciary rule issued under the Employee Retirement Income Security

Act of 1974 in part because Section 913(g)(2) had already delegated that authority to the

Commission. Id. (“DOL’s direct imposition on the delegation to SEC is made plain by the text

of Dodd-Frank Section 913(g)(2) . . . . As a major securities law treatise explains, the genesis of

this provision was an SEC initiative commencing in 2006 to address ‘Trends Blurring the

Distinction Between Broker-Dealers and Investment Advisers.’”) (internal citation omitted).

II.    Development and Text of the Final Rule.

       A.      The Section 913 Study.

       52.     As directed by the Dodd-Frank Act, the SEC conducted a study to evaluate the

effectiveness of the existing legal standards that applied to investment advisers and broker-

dealers.

       53.     After soliciting input and reviewing more than 3,500 comment letters,

Commission staff published the report of that study in January 2011.

       54.     The Section 913 Study determined, among other conclusions, that “despite the

extensive regulation of both investment advisers and broker-dealers, retail customers do not

understand and are confused by . . . the standards of care applicable to investment advisers and

broker-dealers when providing personalized investment advice and recommendations about

securities.” Section 913 Study at 101.

                                                14
          Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 15 of 36



        55.     The Section 913 Study further concluded that the differences between these

standards of care, as well as the confusion about which standards apply, ultimately harm retail

investors. See id.

        56.     The Commission staff therefore recommended that the Commission “exercise its

rulemaking authority under Dodd-Frank Act Section 913(g), which permits the Commission to

promulgate rules to provide that: ‘the standard of conduct for all brokers, dealers, and investment

advisers . . . shall be to act in the best interest of the customer without regard to the financial or

other interest of the broker, dealer, or investment adviser providing the advice.’” See id. at vi,

108-09 (quoting Dodd-Frank Act Section 913(g)(2), 124 Stat. at 1828-29).

        57.     In making this recommendation, the Commission staff explained that “it is

important that retail investors be protected uniformly when receiving personalized investment

advice or recommendations about securities regardless of whether they choose to work with an

investment adviser or broker-dealer.” Id. at 101.

        B.      The Commission’s 2018 proposed rulemaking.

        58.     Seven years later, in May 2018, the SEC published a Notice of Proposed

Rulemaking regarding the standard of conduct for broker-dealers when making a

recommendation involving securities to retail customers. See Notice of Proposed Rulemaking,

Regulation Best Interest, 83 Fed. Reg. 21,574 (May 9, 2018) (the “2018 Proposed Rule”).

        59.     The 2018 Proposed Rule departed from the Section 913 Study’s recommendations

in several significant respects.

        60.     First, the 2018 Proposed Rule failed to apply a uniform fiduciary standard to both

broker-dealers and investment advisers, as envisioned by the Section 913 Study. Id. at 21,575.

        61.     Second, the 2018 Proposed Rule disregarded the recommendation in the Section

913 Study that broker-dealers “act in the best interest of the customer without regard to the
                                                  15
          Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 16 of 36



financial or other interest” of the broker-dealer. Instead, the proposal required only that broker-

dealers “act in the best interest of the retail customer at the time the recommendation is made

without placing the financial or other interest of the broker-dealer . . . ahead of the interest of the

retail customer.” Id.

       62.     Third, unlike the 913 Study, which recommended that the Commission regulate

based on the authority delegated by Section 913(g) of the Dodd-Frank Act, the Commission

purported to ground its authority in Dodd-Frank Act Section 913(f)—a provision that went

unmentioned in the Section 913 Study.

       63.     Numerous commenters, including a coalition of state Attorneys General

(collectively, the “State Attorneys General”), objected to the 2018 Proposed Rule. See Comment

Letter from the Attorneys General of New York, et al. (Aug. 7, 2018), at

https://www.sec.gov/comments/s7-07-18/s70718-4185784-172673.pdf.

       64.     The State Attorneys General urged the adoption of a uniform fiduciary rule,

consistent with the Section 913 Study’s recommendation and Congress’s directive in Dodd-

Frank Act Section 913(g).

       65.     The State Attorneys General warned that the failure to adopt a uniform rule would

leave investors exposed to the same confusion and harmful conflicts of interest that motivated

Congress to enact Section 913(g) of the Dodd-Frank Act in the first place, and explained that the

2018 Proposed Rule failed to meaningfully define key terms, instead relying on an amorphous

“best interest” standard.

       66.     The State Attorneys General also cautioned that the 2018 Proposed Rule failed to

provide meaningful guidance to industry, unlike the clear and strong protections afforded by

Section 913(g).



                                                  16
          Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 17 of 36



       C.      The 2019 Final Rule.

               1.      The Final Rule as adopted by the Commission largely tracks the 2018
                       Proposed Rule.

       67.     The Commission adopted the Final Rule at an Open Meeting on June 5, 2019, and

the Final Rule was published in the Federal Register on July 12, 2019. See 84 Fed. Reg. at

33,318, 33,492. The Final Rule is largely consistent with the 2018 Proposed Rule.

       68.     First, like the 2018 Proposed Rule, the Commission relied on Dodd-Frank Act

Section 913(f) as its principal authority for promulgating the Final Rule. 84 Fed. Reg. at 33,329-

30 (“The Commission is adopting Regulation Best Interest pursuant to the express and broad

grant of rulemaking authority in Section 913(f) of the Dodd-Frank Act.”). The Commission also

cited other general statutory provisions under the Exchange Act as statutory authority to adopt

the Final Rule. Id. at 33,330 n.122; see also id. at 33,491.

       69.     The Commission expressly declined to rely on the rulemaking authority delegated

by Dodd-Frank Act Section 913(g), which the SEC characterized as an “overlapping, yet distinct,

rulemaking power.” Id. at 33,330; see also id. at 33,491.

       70.     Second, like the 2018 Proposed Rule, the Final Rule acknowledges that the “best

interest obligation” it creates is not a fiduciary standard, like the one that applies to investment

advisers under the Advisers Act. 84 Fed. Reg. at 33,322 (“We have declined to subject broker-

dealers to a wholesale and complete application of the existing fiduciary standard under the

Advisers Act because it is not appropriately tailored to the structure and characteristics of the

broker-dealer business model . . . .”).

       71.     Instead, the Final Rule established a new and largely undefined “best interest

obligation” providing that a broker or dealer, “when making a recommendation of any securities

transaction or investment strategy involving securities (including account recommendations) to a


                                                  17
            Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 18 of 36



retail customer, shall act in the best interest of the retail customer at the time the

recommendation is made, without placing the financial or other interest of the [broker or dealer]

ahead of the interest of the retail customer.” Id. at 33,491 (to be codified at 17 C.F.R. § 240.15l-

1(a)(1)).

        72.     Third, as with the 2018 Proposed Rule, the Final Rule does not require that the

broker or dealer act “without regard to” his or her own financial interests as is mandated under

Section 913(g)(2). The Final Rule explicitly acknowledges that the “best interest obligation” it

creates is not the same as the obligation set out in Section 913(g)(2) of the Dodd-Frank Act to act

in the best interest of the customer “without regard to” the broker’s own financial interest. 84

Fed. Reg. at 33,331-32.

        73.     The Commission explained that they “replac[ed] the ‘without regard to’ language

of 913(g) . . . with the ‘without placing the financial or other interest of the [broker-dealer] . . .

ahead of the interest of the retail customer’ phrasing,” because “we are concerned that there is a

risk that the ‘without regard to’ language would be inappropriately construed to require a broker-

dealer to eliminate all of its conflicts when making a recommendation.” Id.

        74.     The Commission relied on this perceived risk in defining the best interest

obligation—namely, the risk that the actual statutory text “would be inappropriately

construed”—despite expressly acknowledging and explaining that any such misinterpretation

would be unfounded and unreasonable. Id. at 33,331-32 & n.128; see also 83 Fed. Reg. at

21,586 (notice of proposed rulemaking).




                                                   18
          Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 19 of 36



               2.         The Final Rule does not meet the standard set by Section 913(g) of the
                          Dodd-Frank Act.

       75.     Overall, the Final Rule’s best interest obligations fall short of the standard of

conduct contemplated by Dodd-Frank Act Section 913(g). Id. at 33,491 (to be codified at 17

C.F.R. § 240.15l-2).

       76.     First, the Final Rule’s failure to adopt the “without regard to” standard, and

adoption of language which only requires that these interests not be placed “ahead of” investors’

interests, means that the Final Rule expressly countenances broker-dealers considering their own

interests in making a recommendation. That is a far cry from the fiduciary standard authorized

in Section 913(g), where investors’ interests are the only relevant consideration. Instead, the

Final Rule produces a standard of care that is similar in large measure to, and fails to

meaningfully elevate, the existing suitability obligation in FINRA Rule 2111. Compare FINRA

Rule 2111.05, Components of Suitability with 84 Fed. Reg. at 33,491 (to be codified at 17 C.F.R.

§ 240.15l-1(a)(2)(ii)).

       77.     Second, in its attempt to accommodate the different business models of broker-

dealers, the Commission also left undefined key terms in the Final Rule, including the term “best

interest” itself. This ambiguity, in contrast to the clear, uniform fiduciary standard set out in

Section 913(g), creates the risk of disparate or ineffective application and enforcement.

       78.     Third, the failure to adopt a uniform standard and instead rely on a new and

amorphous “best interest” standard will result in continued investor confusion as to the duties

applicable to broker-dealers and investment advisers. Indeed, the Final Rule leaves investors in a

more vulnerable position because the Final Rule’s “best interest” language will exacerbate

investors’ mistaken belief that broker-dealers must put aside their own financial interests and

actually do what is best for investors, when the Final Rule expressly disclaims that obligation.


                                                 19
          Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 20 of 36



       79.     As the Commission’s own Investor Advocate explained, “[t]he most worrisome

aspect of [the Final Rule] is that it will allow broker-dealers and their associated persons to

market themselves as acting in the best interest of their customers. If [the Final Rule] is not

enforced rigorously enough to demand behavior that matches customers’ expectations, then

customers will be harmed by the new standard.” Rick Fleming, Statement Regarding the SEC’s

Rulemaking Package for Investment Advisers and Broker-Dealers (June 5, 2019),

https://www.sec.gov/news/public-statement/statement-regarding-sec-rulemaking-package-

investment-advisers-broker-dealers.

       80.     Finally, while the Final Rule largely fails to define the “best interest” obligation,

even its rough contours fall short of the fiduciary standard contemplated in Section 913(g). For

example, although the Final Rule’s disclosure obligation requires that the broker or dealer

provide in writing “full and fair disclosure of [a]ll material facts relating to the scope and terms

of the relationship with the retail customer,” 84 Fed. Reg. at 33,491 (to be codified at 17 C.F.R.

§ 240.15l-1(a)(2)(i)), the Final Rule permits most of those disclosures to be made on a

standardized—not individualized—basis. See, e.g., 84 Fed. Reg. at 33,326, 33,438.

       81.     In addition, although the Final Rule requires firm-level efforts to develop,

maintain and enforce compliance policies to address potential conflicts of interests, these

requirements provide no assurance that harmful conflicts will not taint broker-dealer advice.

Instead, the Final Rule defers to firms to develop these policies, which will be judged against the

vague and undefined “best interest” standard, amid a broader regime that permits almost all

conflict of interest obligations to be satisfied through disclosure. 84 Fed. Reg. at 33,385, 33,491

(to be codified at 17 C.F.R. § 240.15l-1(a)(2)(iii)).




                                                 20
          Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 21 of 36



       82.     Even obviously conflicted practices such as sales contests are left mostly intact by

the Final Rule, provided they are not under time-limited, high-pressure circumstances. See id. at

33,396 (“[T]his requirement is not designed to prohibit broker-dealers from providing such

incentives, provided they do not create high-pressure situations to sell a specifically identified

type of security . . . within a limited period of time, such that the associated person cannot make

a recommendation in the retail customer’s best interest.”). But here too, the Commission refuses

to define what constitutes a “high-pressure situation” or “limited period of time,” leaving it to

firms to decide for themselves how extensively they may continue using these practices.

       83.     The Commission’s decision to disregard the Section 913 Study’s uniform

fiduciary standard recommendation in favor of a weaker, undefined “best interest obligation”

leaves investors without the meaningful protections contemplated by the Dodd-Frank Act and the

Section 913 Study.

       84.     The Commission justified these decisions in a cost-benefit analysis arguing that:

(1) the Final Rule “enhances the broker-dealer standard of conduct beyond existing suitability

obligations, and aligns the standard of conduct with retail customers’ reasonable expectations”;

(2) these enhancements provided “broad investor protection benefits” that justified costs; and (3)

the Commission did “not believe that . . . adopting a new uniform fiduciary standard of conduct

applicable to both broker-dealers and investment advisers would provide any greater investor

protection (or, in any case, that any benefits would justify the costs imposed on retail investors in

terms of reduced access to services, products, and payment options, and increased costs for such

services and products).” 84 Fed. Reg. at 33,318, 33,322, 33,437.




                                                 21
          Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 22 of 36



III.   The Commission unlawfully disregarded Section 913(g)’s mandate that broker-
       dealers be required to act under the same standard of conduct as investment
       advisers and without regard to their own financial interests.

       85.     The Commission exceeded its statutory authority in promulgating the Final Rule

because the Commission failed to comply with Section 913(g)’s requirements for regulations

regarding the conduct of broker-dealers.

       86.     Section 913(g)(1) amended the Exchange Act and authorized the Commission to

harmonize the standards of conduct for broker-dealers and investment advisers, delegating

authority to the Commission to “promulgate rules to provide that, with respect to a broker or

dealer, when providing personalized investment advice about securities to a retail customer . . . ,

the standard of conduct . . . shall be the same as the standard of conduct applicable to an

investment adviser under section 211 of the Investment Advisers Act of 1940.” Dodd-Frank Act

§ 913(g)(1), 124 Stat. at 1828 (codified at 15 U.S.C. § 78o(k)(1)).

       87.     In addition, Section 913(g)(2) directed that any SEC rules establishing a best

interest obligation for broker-dealers must provide that the standard of conduct “shall be to act in

the best interest of the customer without regard to the financial or other interest of the broker,

dealer, or investment adviser providing the advice.” Dodd-Frank Act § 913(g)(2), 124 Stat. at

1828-29 (codified at 15 U.S.C. § 80b-11(g)(1)) (emphasis added).

       88.     Taken together, these provisions make clear that any rules promulgated by the

Commission regarding the standard of conduct for broker-dealers must be “the same as the

standard of conduct applicable to an investment adviser” under the Advisers Act. Dodd-Frank

Act § 913(g)(1).

       89.     In promulgating the Final Rule, the Commission unlawfully disregarded these

requirements. The Final Rule explicitly “declined to craft a new uniform standard that would

apply equally . . . to both broker-dealers and investment advisers” in violation of Section
                                                 22
            Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 23 of 36



913(g)(1). 84 Fed. Reg. at 33,322. And it expressly rejects Section 913(g)(2)’s requirement that

broker-dealers must act in customers’ best interests “without regard to the financial or other

interest” of the broker-dealer. Id. at 33,331-32.

          90.    Accordingly, the Final Rule fails to impose the standard required by Section

913(g).

IV.       The Commission cannot excuse its failure to comply with Dodd-Frank Section
          913(g) by relying on Section 913(f) or the cited provisions of the Exchange Act.

          91.    Despite Section 913(g)’s express directives concerning the Commission’s

regulation of broker-dealers’ conduct, the Commission disclaimed any reliance on that section in

promulgating the Final Rule. Instead, the Commission purports to rely on Section 913(f) of the

Dodd-Frank Act and a grab-bag of assorted unrelated provisions of the Exchange Act. 84 Fed.

Reg. at 33,330, 33,491. But the cited provisions of the Dodd-Frank Act and Exchange Act do

not authorize this rulemaking or excuse the Commission’s failure to comply with Section 913(g).

          A.     The specific directives in Section 913(g) control over other, more general
                 grants of general rulemaking authority.

          92.    As a threshold matter, the Commission had no authority to disregard Section

913(g)’s specific and tailored command regarding broker-dealers’ conduct in favor of more

general grants of rulemaking authority.

          93.    “[I]t is a commonplace canon of statutory construction that the specific governs

the general.” RadLAX Gateway Hotel, LLC v. Amalgamated Bank, 566 U.S. 639, 645 (2012)

(quoting Morales v. Trans World Airlines, Inc., 504 U.S. 374, 384 (1992)). This is so

“particularly when the two are interrelated and closely positioned, both in fact being parts of” the

same statutory scheme. Id. (quoting HCSC–Laundry v. United States, 450 U.S. 1, 6 (1981) (per

curiam)).



                                                    23
         Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 24 of 36



       94.      This premise applies equally to “statutes in which a general authorization and a

more limited, specific authorization exist side-by-side.” Id. (quoting D. Ginsberg & Sons, Inc. v.

Popkin, 285 U.S. 204, 208 (1932)).

       95.      That same reasoning applies here. Even if Section 913(f) or the other Exchange

Act provisions cited by the Commission do provide general rulemaking authority, the specifics

of Section 913(g) trump the more general authorizations in Section 913(f) and elsewhere in the

Exchange Act.

       96.      The Section 913 requirements are “interrelated and closely positioned” within the

same statutory scheme as the provisions the Commission relies on for rulemaking authority to

promulgate the Final Rule. RadLAX Gateway Hotel, 566 U.S. at 645.

       97.      The Section 913 requirements provide more specific rulemaking authorizations—

including that the broker-dealer and investment adviser standards of conduct “shall be the same,”

and the requirement that best-interest advice is “without regard to” the broker’s own financial

interests—than the more general Exchange Act provisions cited by the Commission for

rulemaking authority.

       B.       Section 913(f) does not provide an alternative basis for the Commission to
                promulgate the Final Rule.

       98.      The Commission’s principal cited authority for promulgating the Final Rule is

Section 913(f). But that provision does not provide authority for the agency to promulgate the

standard of conduct in the Final Rule in disregard of Section 913(g).

       99.      Although the Commission asserted that Section 913(f) and Section 913(g) are

“distinct, yet overlapping” rulemaking authorities, Section 913(f) is best read as part of a broader

rulemaking roadmap with Section 913(g) providing more specific directives that also bind the

Commission.


                                                24
          Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 25 of 36



       100.    First, this interpretation is consistent with the plain text. Section 913(f) only

authorizes the SEC to “commence a rulemaking” while Section 913(g) specifically authorizes the

SEC to “promulgate rules” regarding the standard of conduct. This disparity in language reflects

Congress distinguishing between rulemaking process and authority to promulgate rules. Russello

v. United States, 464 U.S. 16, 23 (1983) (recognizing that congressional language choice should

be viewed as intentional and purposeful).

       101.    Second, this interpretation avoids rendering Section 913(g) superfluous. Courts

take care in interpreting statutes to avoid rendering statutory provisions redundant, and this

canon of construction “is strongest when an interpretation would render superfluous another part

of the same statutory scheme.” Marx v. Gen. Revenue Corp., 568 U.S. 371, 386 (2013). Here,

reading Section 913(f) to broadly authorize actual rules would render Section 913(g)—a part of

the same statutory scheme—redundant.

       102.    Third, this interpretation is supported by the broader context. “[T]he words of a

statute must be read in their context and with a view to their place in the overall statutory

scheme.’” Roberts v. Sea-Land Servs., Inc., 566 U.S. 93, 101 (2012) (quoting Davis v. Michigan

Dep’t of Treasury, 489 U.S. 803, 809 (1989)).

       103.    Here, Section 913 proceeds logically through the process that Congress directed

the SEC to follow:

           a. Subsection (b) directs the Commission to conduct a study on the standards of

               conduct applied to various financial professionals.

           b. Subsection (c) lists the considerations to go into that study.




                                                 25
         Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 26 of 36



           c. Subsection (d) directs the Commission to submit a report summarizing the study

               and providing recommendations for addressing any legal or regulatory gaps found

               therein.

           d. Subsection (e) directs the Commission to seek and consider public comment in

               order to prepare the report required in subsection.

           e. Subsection (f) authorizes the Commission to commence rulemaking and mandates

               that the Commission “consider the findings[,] conclusions, and recommendations

               of the study.”

           f. Subsection (g) provides specific authority to promulgate rules.

           g. Subsection (h) provides for harmonization of enforcement, granting the

               Commission the same enforcement authority for violations of the broker-dealer

               standard of conduct as the Commission has with respect to investment advisers.

       104.    Viewed as a whole, Section 913 is a coherent roadmap: it proceeds from study, to

report, to a rulemaking process, to promulgation, and then to enforcement of those rules.

       105.    The structure of this section makes clear that Section 913(g) is not an alternative

to Section 913(f), but is instead the next step in a series of agency actions—from study, to

rulemaking, to enforcement—to tackle a problem Congress determined to resolve.

       106.    Finally, this reading is reinforced by the legislative history. The House precursor

to the Dodd-Frank Act directly imposed a fiduciary standard for brokers, dealers, and investment

advisers. The Senate bill, in contrast, mandated a study and authorized the SEC to commence

rulemaking thereafter, while specifically grounding the SEC’s authority to do so in the existing

Exchange Act and Advisers Act.




                                                26
          Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 27 of 36



       107.    In the final Dodd-Frank Act, as passed, Section 913(f) authorized the Commission

to commence rulemaking but did not, as the Senate version had, specify any statutory authority

to promulgate rules; instead, Section 913(g) granted specific authority to promulgate rules

regarding the standard of conduct for broker-dealers and investment advisers.

       108.    This history demonstrates that Congress understood that the authority to

“commence rulemaking” in Section 913(f) does not provide independent authority to promulgate

rules. The Senate bill specifically linked any “rulemaking” to existing statutory authorities.

Likewise, the final Act stripped the provision authorizing the SEC to “commence rulemaking” of

reference to any specific statutory authority, essentially substituting Section 913(g) for the

Senate bill’s references to existing statutory authorities, and demonstrating Congress’s

understanding that the new rules should be promulgated under section 913(g).

       C.      The Exchange Act provisions cited by the Commission do not authorize the
               Commission to disregard the standard of conduct mandated by Dodd-Frank.

       109.    In addition to Dodd-Frank Section 913(f), the SEC cites a host of provisions in

the Exchange Act as authority to promulgate the Final Rule. 84 Fed. Reg. at 33,491 (citing

Exchange Act sections 3, 10, 15, 15(c)(6), 15(l), 17, 23, and 36).

       110.    The cited provisions do not address the standards of conduct for broker-dealers

who provide personalized investment advice to retail customers, and do not authorize this

rulemaking.

V.     The Final Rule is arbitrary and capricious.

       111.    In addition to being unauthorized, the Final Rule is arbitrary and capricious.

       112.    First, the Final Rule fails to adequately explain its departure from the

recommendation of the Commission’s professional staff in the Section 913 Study. There, the

Commission staff itself recognized the need for a uniform fiduciary rule that mandates that


                                                 27
          Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 28 of 36



advice be given “without regard to” broker-dealers’ self-interest in the Section 913 Study. The

Final Rule fails to provide new facts that would justify deviating from the expert conclusions of

the Commission’s professional staff.

       113.       Second, the Final Rule runs counter to the evidence before the agency. The

Commission justified the Final Rule as providing enhanced investor protection that aligns the

standard of conduct. But the evidence demonstrated that the Final Rule fails to provide the

enhanced investor protection contemplated by Congress and will instead result in increased

investor confusion.

       114.       Third, the Commission’s explanations for its conclusion are internally

inconsistent and contradictory. For example, the Commission justified its decision to depart

from the “without regard to” requirement in the Dodd-Frank Act by explaining that this language

“would be inappropriately construed,” despite expressly acknowledging and explaining that any

such misinterpretation would be unfounded and unreasonable.

       115.       Finally, the Final Rule failed to consider important aspects of the problem,

including that its amorphous standard will increase confusion and costs for investors and

industry alike.

VI.    The Final Rule harms Plaintiffs.

       116.       The Final Rule harms Plaintiffs’ sovereign, quasi-sovereign, economic, and

proprietary interests, including but not limited to the injuries alleged below.

       117.       First, the Final Rule causes economic injury to Plaintiffs’ proprietary interest in

tax revenue because it injures retail investors, which in turn negatively impacts Plaintiffs’ tax

revenue and injures Plaintiffs’ economies.

       118.       Specifically, the Final Rule injures retail investors in at least two significant ways.

It first fails to restrict the provision of conflicted advice as intended by Section 913(g). It also
                                                    28
          Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 29 of 36



increases the risk of retail investors receiving conflicted advice because it exacerbates previously

existing investor confusion about the duties broker-dealers owe their customers in providing

investment advice.

       119.    One study concluded that retirees who receive conflicted advice in tax-deferred

retirement accounts “will lose an estimated 12 percent of the value of [their] savings if drawn

down over 30 years.” White House Council of Economic Advisers, The Effects of Conflicted

Investment Advice on Retirement Savings 3 (Feb. 2015).

       120.    Another study calculated that Individual Retirement Account (“IRA”) investors

alone lose approximately $17 billion each year through the underperformance of IRA assets that

are invested in products for which savers received conflicted investment advice, and that these

losses are even larger when considering all types of accounts (retirement and non-retirement) and

the full range of products sold within accounts. See Heidi Shierholz & Ben Zipperer, Here is

what’s at stake with the conflict of interest (“fiduciary”) rule, Econ. Policy Inst., 2, 4 & tbl.1

(May 30, 2017), https://www.epi.org/files/pdf/129541.pdf. According to this study, residents of

Plaintiffs’ jurisdictions lose over $3.6 billion annually through the underperformance of IRA

assets, including annual costs to retirement savers of $945 million in New York, $1.8 billion in

California, $298 million in Connecticut, $79.8 million in Delaware, $48.1 million in the District

of Columbia, $73.3 million in Maine, $74.2 million in New Mexico, and $297.3 million in

Oregon.

       121.    These injuries to investors flow directly to Plaintiffs. For example, because

distributions from tax-deferred retirement plans taken by retirees in excess of the specified New

York State income tax deduction are taxable and provide revenue to New York State, losses in

those plans means less tax revenue for New York State. Similarly, in the District of Columbia,



                                                  29
           Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 30 of 36



distributions from tax-deferred retirement income such as a traditional IRA, a 401(k), or a private

pension are fully taxable and any losses in those plans would directly impact tax revenue for

those states. The other Plaintiffs are similarly harmed.

        122.    Thus, Plaintiffs are injured by the loss of tax revenues from the taxable portions

of the distributions from retirement and other retail investment accounts that have diminished

value as a result of conflicted advice caused by the Final Rule.

        123.    Second, the Final Rule causes economic injury to Plaintiffs because it will

increase Plaintiffs’ financial burden in meeting the unmet needs of retirees and other residents in

their states.

        124.    Reduced retirement savings will injure Plaintiffs both because they will shoulder

an increased burden of providing public assistance to their residents, and because reduced

retirement savings result in diminished economic activity.

        125.    For example, the American Association of Retired Persons calculated that,

because individuals who save for retirement are less likely to rely on public assistance programs

later in life, states would save billions of dollars between 2018 and 2032 through the avoided

cost burden of public assistance programs if lower-income retirees increased their retirement

income by $1000 more per year—including approximately $1.5 billion in New York, $1.4 billion

in California, $90 million in Connecticut, $18 million in Delaware, $23 million in Maine, $7

million in New Mexico, and $99 million in Oregon. Fact Sheet, The US Could Save $33 Billion

by Helping People Save for Their Own Retirement, AARP Public Policy Institute (Feb. 2018);

see also Econsult Solutions, The Impact of Insufficient Retirement Savings on the

Commonwealth of Pennsylvania (Jan. 25, 2018); Karen Zurlo, Serah Shin, Hyungsoo Kim,




                                                 30
          Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 31 of 36



Retiring Poor in New Jersey: The Projected Expenditures on Government Programs for Older

Adults (Mar. 2016).

       126.    Third, Plaintiffs also suffer injury to their strong quasi-sovereign interest in the

well-being of their residents.

       127.    As discussed above, Plaintiffs’ residents will be economically harmed by the

Final Rule. The regulation fails to impose a fiduciary standard as contemplated by Section

913(g), and is likely to exacerbate confusion regarding the duties owed from broker-dealers.

       128.    One study concluded that in states where brokers are subject to a fiduciary

standard, investors save fifty-one basis points each year compared to their peers in comparison

states. Vivek Bhattacharya, Gaston Illanes, & Manisha Padi, Fiduciary Duty and the Market for

Financial Advice (NBER Working Paper No. 25861) (May 2019).

       129.    The White House Council of Economic Advisers estimated that investors

“receiving conflicted advice earn returns roughly 1 percentage point lower each year,” and that

“the aggregate annual cost of conflicted advice is about $17 billion each year.” The Effects of

Conflicted Investment Advice on Retirement Savings 2.

       130.    The Final Rule’s failure to promulgate a fiduciary standard for broker-dealers has

negative economic impacts on investors and Plaintiffs alike.

                                     CLAIMS FOR RELIEF

                                 FIRST CLAIM FOR RELIEF

               (Administrative Procedure Act—Exceeds Statutory Authority)

       131.    Plaintiffs incorporate by reference the allegations set forth in each of the

preceding paragraphs of this Complaint.




                                                 31
          Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 32 of 36



       132.    Under the Administrative Procedure Act, courts must “hold unlawful and set aside

agency action” that is “in excess of statutory jurisdiction, authority, or limitations, or short of

statutory right.” 5 U.S.C. § 706(2)(C).

       133.    Defendants may only exercise authority conferred by statute. City of Arlington v.

FCC, 569 U.S. 290, 297-98 (2013).

       134.    The Final Rule exceeds Defendants’ authority because the Commission expressly

disclaimed reliance on the delegation of rulemaking authority in Dodd-Frank Act Section 913(g),

which provides Congress’s controlling delegation of rulemaking authority to establish new rules

regarding the standards of conduct that apply to broker-dealers providing personalized

investment advice to retail customers.

       135.    The Final Rule is therefore “in excess of statutory jurisdiction, authority, or

limitations, or short of statutory right,” in violation of the APA. 5 U.S.C. § 706(2)(C).

       136.    Defendants’ violation causes ongoing harm to Plaintiffs and their residents.

                                SECOND CLAIM FOR RELIEF

                (Administrative Procedure Act—Not in Accordance with Law)

       137.    Plaintiffs incorporate by reference the allegations set forth in each of the

preceding paragraphs of this Complaint.

       138.    Under the APA, a court must set “aside agency action” that is “not in accordance

with law.” 5 U.S.C. § 706(2)(A).

       139.    Section 913(g)(1) of the Dodd-Frank Act requires that any Commission regulation

establishing a broker-dealer standard of conduct must provide that the standard “shall be the

same as” the standard that applies to investment advisers under Section 211 of the Advisers Act.

The broker-dealer best interest obligation established by the Final Rule is not “the same as” the

standard of conduct for investment advisers.
                                                  32
          Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 33 of 36



       140.    Section 913(g)(2) of the Dodd-Frank Act requires that any Commission regulation

establishing a best interest obligation for broker-dealers must provide that the standard of

conduct “shall be to act in the best interest of the customer without regard to the financial or

other interest of the broker, dealer, or investment adviser providing the advice.” The best interest

obligation established by the Final Rule does not adopt this “without regard to” requirement.

       141.    The Final Rule is therefore “not in accordance with law” as required by the APA.

5 U.S.C. § 706(2)(A).

       142.    Defendants’ violation causes ongoing harm to Plaintiffs and their residents.

                                 THIRD CLAIM FOR RELIEF

                 (Administrative Procedure Act—Arbitrary and Capricious)

       143.    Plaintiffs incorporate by reference the allegations set forth in each of the

preceding paragraphs of this Complaint.

       144.    The APA provides that courts must “hold unlawful and set aside” agency action

that is “arbitrary, capricious, [or] an abuse of discretion.” 5 U.S.C. § 706(2)(A).

       145.    The Final Rule is arbitrary and capricious because Defendants’ justification for its

decision runs counter to the evidence before the agency, relies on factors Congress did not intend

the agency to consider, and disregards material facts and evidence.

       146.    The Commission conducted and relied on a flawed cost-benefit analysis, citing

benefits the regulation would confer without any evidentiary basis, and failing adequately to

account for the true costs the regulation will impose.

       147.    The Final Rule is therefore “arbitrary, capricious, [or] an abuse of discretion” in

violation of the APA. 5 U.S.C. § 706(2)(A).

       148.    Defendants’ violation causes ongoing harm to Plaintiffs and their residents.



                                                 33
            Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 34 of 36



                                     PRAYER FOR RELIEF

Wherefore, Plaintiffs respectfully request that this Court:

       1.       Declare that the Final Rule is in excess of the SEC’s statutory jurisdiction,

authority, or limitations, or short of statutory right within the meaning of 5 U.S.C. § 706(2)(C);

       2.       Declare that the Final Rule is arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law within the meaning of 5 U.S.C. § 706(2)(A);

       3.       Vacate and set aside the Final Rule;

       4.       Enjoin the SEC and all its officers, employees, and agents, and anyone acting in

concert with them, from implementing, applying, or taking any action under the Final Rule;

       5.       Award Plaintiffs their reasonable fees, costs, and expenses, including attorneys’

fees; and

       6.       Grant other such relief as this Court may deem proper.


 DATED: September 9, 2019                         Respectfully submitted,

                                                  LETITIA JAMES
                                                  Attorney General of the State of New York

                                                  By: /s/ Matthew Colangelo
 Steven C. Wu                                     Matthew Colangelo
   Deputy Solicitor General                         Chief Counsel for Federal Initiatives
                                                  Kevin Wallace
 Of Counsel                                         Acting Chief, Investor Protection Bureau
                                                  Jeffrey A. Novack
                                                  Rita Burghardt McDonough
                                                    Assistant Attorneys General
                                                  Office of the New York State Attorney General
                                                  28 Liberty Street
                                                  New York, NY 10005
                                                  Phone: (212) 416-6057
                                                  matthew.colangelo@ag.ny.gov

                                                  Attorneys for the State of New York



                                                  34
        Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 35 of 36



XAVIER BECERRA                                 WILLIAM TONG
Attorney General of the State of California    Attorney General of Connecticut

Matthew Rodriquez                              By: /s/ Joseph J. Chambers
 Chief Assistant Attorney General              Joseph J. Chambers
Martin Goyette                                   Assistant Attorney General
 Senior Assistant Attorney General               Finance Department Head
Amy Winn*                                      Office of the Attorney General
 Supervising Deputy Attorney General           55 Elm Street
                                               P.O. Box 120
By: /s/ Nathaniel Spencer-Mork                 Hartford, CT 06141
Nathaniel Spencer-Mork*                        Phone: (860) 808-5270
  Deputy Attorney General                      joseph.chambers@ct.gov
455 Golden Gate Ave. Suite 11000
San Francisco, CA 94102                        Attorneys for the State of Connecticut
Phone: (415) 510-3526
nathaniel.spencermork@doj.ca.gov

Attorneys for the State of California

KATHLEEN JENNINGS                              AARON M. FREY
Attorney General of the State of Delaware      Attorney General of Maine

By: /s/ Jillian Lazar                          By: /s/ Gregg D. Bernstein
Jillian Lazar                                  Gregg D. Bernstein*
   Director of Investor Protection               Assistant Attorney General
Marion Quirk                                   6 State House Station
   Assistant Director of Investor Protection   Augusta, Maine 04333-0006
Joseph E. Gibbs-Tabler                         Phone: (207) 626-8814
   Deputy Attorney General                     Gregg.Bernstein@maine.gov
Delaware Department of Justice
820 N. French St.                              Attorneys for Plaintiff State of Maine
Wilmington, DE 19801
Phone: (302) 577-5088
jillian.lazar@delaware.gov

Attorneys for the State of Delaware




                                               35
         Case 1:19-cv-08365-VM Document 1 Filed 09/09/19 Page 36 of 36



 HECTOR BALDERAS                              ELLEN F. ROSENBLUM
 Attorney General of New Mexico               Attorney General of the State of Oregon

 By: /s/ Tania Maestas                        By: /s/ Brian A. de Haan
 Tania Maestas                                Brian A. de Haan
   Chief Deputy Attorney General                Assistant Attorney General
 Nicholas M. Sydow, Civil Appellate Chief     Civil Enforcement Division
 408 Galisteo Street                          Oregon Department of Justice
 Santa Fe, NM 87501                           100 SW Market Street
 Phone: (505) 490-4060                        Portland, OR 97201
 tmaestas@nmag.gov                            Phone: (971) 673-3806
                                              brian.a.dehaan@doj.state.or.us
 Attorneys for the State of New Mexico
                                              Attorneys for the State of Oregon


 KARL A. RACINE
 Attorney General for the District of
 Columbia

 Kathleen Konopka
   Deputy Attorney General, Public
   Advocacy Division
 Jimmy Rock
   Assistant Deputy Attorney General,
   Public Advocacy Division

 By: /s/ Benjamin M. Wiseman
 Benjamin M. Wiseman [1005442]
  Director, Office of Consumer Protection

 By: /s/ Richard V. Rodriguez
 Richard V. Rodriguez [1014925]
   Assistant Attorney General
 Office of Consumer Protection
 Public Advocacy Division
 441 4th Street N.W., Suite 600 South
 Washington, D.C. 20001
 Phone: (202) 727-6337
 Richard.Rodriguez@dc.gov

 Attorneys for the District of Columbia


* Application for admission pro hac vice forthcoming



                                              36
